Per Curiam.

This case is before the court on an appeal as of right from the dismissal of a petition for a writ of habeas corpus by the Court of Appeals. Appellant challenges the legality of his confinement at the Southern Ohio Correctional Institute because the state is without jurisdiction over his person.
The appellant states that he was sentenced in Montgomery County in April 1969, to a term of 10 to 25 years. While serving his sentence, he escaped on March 25, 1970. On May 21, 1971, appellant was indicted for an armed robbery occurring in Dayton, Ohio, on March 1, 1971. On March 4, 1972, he was arrested on the armed robbery charges. On that same date, Appellant was extradited to the state of Kentucky where, on May 10, 1972, he was convicted and sentenced for yet another armed robbery. On November 11, 1973, he escaped from the Kentucky confinement. He was arrested in Ohio in December 1973, and again extradited to Kentucky. Appellant was thereafter returned to Ohio where he is currently serving the remainder of his original sentence and the sentence imposed after a conviction for the Dayton armed robbery.
Appellant argues that because of the then pending charge against him and his uncompleted sentence on his first conviction, the state of Ohio, in allowing extradition *169to Kentucky, waived further jurisdiction to proceed against him.
The release of an accused by one sovereignty to another, so that the receiving sovereignty may enforce its criminal laws against him, does not constitute a waiver of jurisdiction over the accused, nor does it estop the releasing state from subsequently either enforcing a previously imposed sentence or subjecting the accused to further criminal proceedings. Murphy v. Maxwell (1964), 176 Ohio St. 297, 199 N. E. 2d 597; Guerrieri v. Maxwell (1962), 174 Ohio St. 40, 186 N. E. 2d 614; Heston v. Green (1963), 174 Ohio St. 291, 189 N. E. 2d 86; Tomkalski v. Maxwell (1963), 175 Ohio St. 377, 194 N. E. 2d 845; Whitaker v. Maxwell (1966), 6 Ohio St. 2d 202, 217 N. E. 2d 223.
The judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Browit. P. BrowN, SweeNey and Locher, JJ., concur.